Citation Nr: 1824822	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a compression fracture of the T-12 with osteoarthritis in excess of 10 percent prior to January 13, 2017, and in excess of 40 percent on or after January 13, 2017.

2.  Entitlement to an initial disability rating in excess of 10 percent for mild radiculopathy of the left lower extremity.

3.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1967 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In an August 2016 decision; the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

Following the Board's remand, an April 2017 rating decision increased the disability rating for residuals of a compression fracture of the T-12 with osteoarthritis to 40 percent effective from January 13, 2017.  As the assigned evaluations during the appeal period are less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the appeal, an April 2013 rating decision denied entitlement to a TDIU.  The Veteran's claim for a TDIU is part and parcel of the Veteran's increased rating claims for his compression fracture of the T-12 with osteoarthritis and radiculopathy of the left lower extremity.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the Board has assumed jurisdiction over the issue.


FINDINGS OF FACT

1.  Prior to January 13, 2017, residuals of a compression fracture of the T-12 with osteoarthritis were manifested by limitation of motion consistent with moderate limitation of motion of the lumbosacral spine.

2.  On or after January 13, 2017, the Veteran's residuals of a compression fracture of the T-12 with osteoarthritis have not been manifested by unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  The Veteran's radiculopathy of the right lower extremity is a separate neurological manifestation of his service-connected residuals of a compression fracture of the T-12 with osteoarthritis.

4.  Prior to January 27, 2016, the Veteran's radiculopathy of the left lower extremity was manifested by symptoms most closely approximating mild incomplete paralysis of the sciatic nerve, but not moderate incomplete paralysis.

5.  On and after January 27, 2016, the Veteran's radiculopathy of the left lower extremity was manifested by symptoms most closely approximating moderately severe incomplete paralysis of the sciatic nerve, but not marked muscular atrophy.

6.  On and after May 10, 2010, the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  Prior to January 13, 2017, the criteria for a disability rating in excess of 10 percent for residuals of a compression fracture of the T-12 with osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2017).

2.  On or after January 13, 2017, the criteria for a disability rating in excess of 40 percent for residuals of a compression fracture of the T-12 with osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2017).

3.  The criteria for a separate rating for neurological abnormalities manifested by right lower extremity radiculopathy associated with service-connected residuals of a compression fracture of the T-12 with osteoarthritis have been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. § 3.321, 4.1, 4.124a, Diagnostic Code 8720 (2017).

4.  Prior to January 27, 2016, the criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8720 (2017).
  
5.  On and after January 27, 2016, the criteria for an initial disability rating of 40 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8720 (2017).

6.  On and after May 10, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.59, 3.340, 3.41, 4.1, 4.3, 4.16 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Background

In November 2011, a VA examination was conducted to evaluate the Veteran's thoracolumbar spine disability.  The Veteran reported that he experienced problems walking, his leg often fell asleep, and he had recurrent pain and weakness over his legs.  The Veteran was also using hydrocodone and naproxen, and he was experiencing recurrent constipation.  He was not taking any medication for his radicular symptoms.  The Veteran additionally reported having flare ups that involved recurrent low back pain that was a 9 out of 10 in its intensity.

Range of motion testing showed that the Veteran had 65 degrees of forward flexion with objective evidence of painful motion at 50 degrees, and 10 degrees of extension with painful motion at 0 degrees.  The Veteran also had 20 degrees of lateral flexion and lateral rotation bilaterally with objective evidence painful motion at this endpoint.  With repetitive use testing, he had 55 degrees of forward flexion and 5 degrees of extension.  The measurements for lateral flexion and rotation were unchanged.  The examiner found that the Veteran experienced functional loss in the form of less movement than normal and pain on movement.

The Veteran also had localized tenderness or pain to palpation for the thoracolumbar paraspinal muscle.  Guarding and/or muscle spasm was present, but it did not result in an abnormal gait or spinal contour.  Muscle strength testing produced normal (5 out of 5) results bilaterally for the hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  Although the great toe extension was also normal on the right, the left side showed active movement against some resistance (4 out of 5).  The Veteran did not have muscle atrophy.  Reflex testing showed that the Veteran had normal (2+) reflexes in the knees, but hypoactive (1+) reflexes in the ankles.  The sensory examination yielded normal results for the right and left upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L5/L5/S1).  The sensory functioning of the foot/toes was also normal on the right, but decreased on the left.  The straight leg test was negative on the right, but positive on the left.

The examiner also reported the results from a November 2011 electromyography (EMG) obtained in conjunction with the examination.  The report noted that the Veteran had described developing numbness in the entire left lower extremity two years ago.  He also reported recent right lower extremity foot numbness.  He experienced a constant, dull, aching, and occasionally sharp pain that occasionally radiated to both posterior thighs and the foot.  In addition, he had lower extremity weakness.  The Veteran also stated that he experienced bladder urgency at night with occasional, partial incontinence.  At the time of the EMG test, the Veteran ambulated with flexed posture.  The straight leg test was negative upon sitting.  He had reduced sensation in the left lateral thigh and patch lower extremity pinprick loss.  His motor functioning was 5 out of 5, and his reflexes were hypoactive (1+) in the lower extremities.  The nerve conduction studies showed that the left tibial motor had normal distal latency, amplitudes, and conduction velocities.  The left sural sensory revealed normal peak latency and amplitude, and the bilateral H-wave revealed an absent left H-wave.  A needle examination of the left lower extremity showed electrodiagnostic evidence of left lower extremity L5/S1, predominantly at S1.  There was no electrodiagnostic evidence of left lower extremity plexopathy, myopathy, entrapment neuropathy, or polyneuropathy.

The examiner stated that the Veteran did not have any radicular pain or symptoms due to radiculopathy in the right lower extremity.  However, the left lower extremity had mild symptoms of numbness, paresthesias and/or dysesthesias, and intermittent pain (usually dull).  The left sciatic nerve was involved, but no nerve root involvement was reported in the right side.  The examiner opined that the severity of the radiculopathy in the left lower extremity was mild.  The Veteran did not have any other neurologic abnormalities or findings related to a thoraolumbar spine condition (such as bowel or bladder problems/pathologic reflexes)

The examiner stated that the Veteran did have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  However, he had not experienced any incapacitating episodes over the past 12 months due to IVDS.  Regarding assistive devices, the Veteran used a cane on a constant basis.  The examiner opined that there was no functional impairment of an extremity such that no effective functional remained other than that which would be equally well-served by an amputation with prosthesis.  He also did not have any relevant surgical scars.  The diagnoses were T-12 compression fracture, low back arthritis, and lumbar radiculopathy/neuropathy.  The examiner opined that the Veteran's thoracolumbar spine condition impacted his ability to work in his usual occupation as a mechanic.

In a subsequent April 2012 VA treatment record, a neurosurgical resident noted that the Veteran had longstanding back and hip pain, as well as intermittent left leg pain that sometimes presented as numbness.  The record indicated that his left leg complaints were consistent and varied based on his activities.  He also reported occasional right leg discomfort, but he reported that this symptom was rarer.  His left leg pain was precipitated by walking short distances, but he was sometimes able to walk longer distances without discomfort.  The Veteran denied having any true weakness in his lower extremities.  The Veteran's back pain was constantly present, bu he thought it was increasing.  He denied any bowel or bladder issues.

The record stated that the Veteran walked with a cane, and he was somewhat bent over.  His gait was narrow-based and non-spastic.  His cranial nerve examination was grossly intact, and the Veteran had normal motor strength in his bilateral upper and lower extremities.  In addition, his sensation was grossly intact, and he did not demonstrate any abnormal reflexes.  A lumbar spine MRI performed in December 2011 showed mild scoliosis, but his overall lumbar curvature was otherwise normal in regards to his degree of lordosis.  There as degenerative disc disease throughout the lumbar spine with spondylosis and mild canal neuroforaminal narrowing throughout.  There more marked central canal stenosis at L4-5 with a mild degree of neural foraminal stenosis.  The record summarized that the Veteran had chronic back pain and left leg pain that varied in character.  He did not demonstrate a clinical history consistent with neurogenic claudication, and he did not demonstrate a true radiculopathy. 

In October 2012, a physical examination of the Veteran's neurological functioning showed that his cranial nerves were grossly intact; and his strength was intact in the upper and lower extremities bilaterally.  The Veteran reported having neuropathic pain in his legs.  Later this month, the Veteran denied having symptoms of numbness, pain, or tingling in his hands/feet.  The record noted that the Veteran had been diagnosed with type II diabetes mellitus two weeks before the visit, and his peripheral neuropathy of the legs was a complication of his diabetes.  In August 2013, the Veteran reported having a burning, stabbing pain in his low back and right sciatic nerve.  In May 2014, the Veteran denied having myalgias, arthralgias, stiffness, or swelling.  He also denied any neurological symptoms of numbness, weakness, confusion, or impaired balance/coordination.  His gait was normal, but there was tenderness in his lower lumbar spine.  The Veteran's strength and tone was noted to be normal and symmetrical throughout.  His patellar reflexes were normal and symmetrical, with no change in sensation.  In December 2015, a VA treatment record noted that the Veteran had a history of urethral polyps, status post cystoscopy and resection of polyp in fossa, complicated by meatal stenosis status post meatotomy prior to 2009.  He had also experienced recurrent strictures of the meatus, and he was status post extended meatotomy in July 2014.  He reported dysuria, but he denied having incontinence.

During the January 27, 2016 Board hearing, the Veteran testified that he experienced a lot of pain in his left leg, but the pain was also present sometimes in his right leg.  The pain was generally intermittent.  Although the Veteran was able to walk longer distances on certain days, he found himself needing use an electric chair when shopping on other days.  He also stated that he sometimes fell down due to pain in his left leg.  The Veteran and his wife indicated that he experienced more pain on motion that he had in the past.  His left leg pain was described as comparable to boiling water running down his leg, and being stabbed by a knife.  It took the Veteran longer to dress himself, and he was unable to stand for long periods of time.  Regarding his radiculopathy, the Veteran described his symptoms as very painful.  He indicated that he had flare ups of sciatic nerve pain approximately one to two times a week.

On January 13, 2017, an additional VA examination was conducted concerning the Veteran's thoraolumbar spine disability.  The diagnosis was chronic thoracolumbar degenerative disease with bilateral radiculopathy.  The examiner noted that the Veteran had experienced recurrent thoracic and lumbar spine back pain since service.  The examiner also stated that the Veteran's bilateral radiculopathy with associated radicular pain had been present since 1992.  At the time of the examination, the Veteran was suffering from bilateral lower thoracic and lumbar spine pain that increased with standing, walking, bending, and lifting.  His bilateral radiculopathy and pain was in the L4, L5, and S1 distribution.  The Veteran denied experiencing flare ups related to his thoracolumbar spine disability.

Upon range of motion testing, the Veteran had 25 degrees of forward flexion, 10 degrees of extension, 15 degrees of lateral flexion bilaterally, and 15 degrees of lateral rotation bilaterally.  There was no additional loss of function or range of motion after three repetitions.  The examiner commented that the abnormal range of motion itself contributed to functional loss as the Veteran was unable to bend and lift; and he experienced increased pain with these activities.  There was also less movement due to pain and adhesions.  In addition, pain was noted on the examination for all ranges of motion, and this symptom also caused functional loss.  There was also evidence of pain with weight bearing, and objective evidence of localized tenderness or pain on palpation of the bilateral lower thoracic spine and the lumbar muscles.  The examiner stated that he was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.

The examiner observed that the Veteran had guarding and muscle spasm of the thoracolumbar spine, and both symptoms resulted in an abnormal gait or abnormal spinal contour.  The Veteran did not have ankylosis of the spine.  The examiner also stated that he did not have IVDS of the thoracolumbar spine.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  The Veteran still used a cane on a constant basis as a normal mode of locomotion.  There continued to be no related scars present.

The results of muscle strength testing were normal bilaterally for the hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  No muscle atrophy was present.  The sensory examination showed that the Veteran's functioning was normal in the upper anterior thigh (L2), but it was reduced bilaterally in the thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The straight leg test was also positive on the right and left.  The examiner determined that in the bilateral lower extremities, the Veteran had symptoms due to radiculopathy that included mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  In both lower extremities, the sciatic nerve root (L4/L5/S1/S2/S3) was involved.  The examiner determined that the severity of this radiculopathy was moderate.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  No other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes) were found.  

The examiner opined that it was at least as likely as not that the Veteran's current bilateral lower extremity disabilities were caused by his service-connected lumbar degenerative disease.  The examiner noted that the Veteran had well-documented degenerative joint disease of the thoracic and lumbar spine.  He explained that radiculopathy is the anticipated result of the progression of the condition.  The examiner also opined that the Veteran was unable to engage in light, moderate, or heavy manual labor.  The examiner observed that the Veteran had been unable to continue working as mechanic after 1994 due to his back condition.  He was not trained in any other field.  In addition, the Veteran was currently taking a Class II narcotic and Naprosyn for his back condition.  According to the examiner, this medication affected the Veteran's judgment to such an extent that he was also unable to engage in sedentary employment.  
Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Regarding the Veteran's increased claim for residuals of a compression fracture of the T-12 with osteoarthritis, the present disability level is the primary concern when the Veteran is requesting a higher rating for an already established service-connected disability; and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).   Regarding the Veteran's initial increased rating for his radiculopathy of the left lower extremity, the Board notes that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  For both an increased rating claim and an initial increased rating claim, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

Entitlement to an Increased Rating for Residuals of a Compression Fracture of the T-12 with Osteoarthritis in Excess of 10 percent prior to January 13, 2017, and in Excess of 40 percent on or after January 13, 2017
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is currently assigned a 10 percent disability rating for his thoracic spine disability prior to January 13, 2017, and 40 percent disability rating on and after January 13, 2017.  The disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99," are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27 (2017).  The Board notes that the Veteran's increased rating claim for residuals of a compression fracture of the T-12 with osteoarthritis was received on May 10, 2011.  Therefore, the period for consideration on appeal began on May 10, 2010, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2017).  

Diagnostic Code 5242 is based on degenerative arthritis of the spine, and diagnostic code 5237 is for lumbosacral strain.  Diagnostic Code 5242 indicates that Diagnostic Code 5003 should also be considered.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Codes 5242 and 5237 indicates that degenerative arthritis of the spine and lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is awarded for forward flexion of the spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).

In reviewing the evidence from this period, the Board finds that the Veteran should not be granted a disability rating in excess of 10 percent for his residuals of a compression fracture of the T-12 with osteoarthritis prior to January 13, 2013.  The Board notes that for the entire period on appeal, the Veteran has also been in receipt of a separate 20 percent disability rating for arthritis of the lumbosacral spine.  However, only his thoracic spine disability is currently on appeal.  The Veteran's 10 percent rating for his thoracic spine disability was originally awarded by a December 1979 rating decision for residuals of a fracture of a vertebra under Diagnostic Code 5285.  The same rating decision granted a separate noncompensable rating for history of arthritis of lumbosacral spine with narrowing of the L5-S1 under Diagnostic Code 5010 for arthritis due to trauma.  After the disability rating was increased to 10 percent effective from March 10, 1995 in a September 1995 rating decision; a January 2003 rating decision awarded a 20 percent disability rating for arthritis of the lumbosacral spine effective from July 2, 2002 under Diagnostic Code 5010-5292.  See January 2003 Rating Decision.  The Board notes that under the law administered by VA, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 U.S.C. § 110; 38 C.F.R. § 3.951 (2017).

The Board also notes that the rating criteria for the evaluating spine disabilities were amended in September 2002 and September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The change, effective September 26, 2003, renumbered all of the spine diagnostic codes, and provides for the rating of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, which combined the thoracic spine under the thoracolumbar spine.  38 C.F.R. § 4.71a (2017).  Separate ratings are no longer available for the thoracic spine and the lumbar spine.  Rather, the General Rating Formula for Diseases and Injuries of the Spine currently in place assigns ratings for the thoracolumbar spine, which includes the thoracic spine and the lumbar spine.  As the Veteran filed his current claim after September 2003, only the new rating criteria outlined above are applicable in this case.  

Based on the rating criteria in effect at the time of the January 2003 rating decision, the award of 20 percent for arthritis of the lumbosacral spine was based on moderate limitation of motion of the lumbosacral spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 23, 2002).  The Veteran's arthritis of the lumbosacral spine is now rated under Diagnostic Code 5242; and as noted above, the thoracic spine disability on appeal is rated under Diagnostic Code 5237-5242.  See April 2017 Rating Decision.  In light of these facts, a disability rating higher than 10 percent for the thoracic spine is not warranted.  The record shows that the Veteran had symptoms during this period that more nearly approximated the forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, consistent with a 20 percent rating under Diagnostic Code 5242-5237.  38 C.F.R. §§ 4.40, 4.45, 4.59.  For instance, the November 2011 VA examiner found that objective evidence of pain was present at 50 degrees of forward flexion; and 55 degrees of forward flexion was demonstrated after repetitive use testing.  However, the Veteran is already in receipt of a 20 percent rating for arthritis of the lumbosacral spine based on moderate limitation of motion.  Consequently, the award of another 20 percent rating for limitation of motion of the thoracolumbar spine would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  There is also no other basis for the assignment of a higher rating.  The record did not contain any evidence that the Veteran experienced ankylosis or incapacitating episodes due to IVDS during this period.  As such, a higher rating is not appropriate prior to January 13, 2017.

In addition, the Board finds that a disability rating higher than 40 percent is not warranted on or after January 13, 2017.  In order to warrant a rating in excess of 40 percent under these criteria, the Veteran's lumbar spine disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  However, the record reflects that the Veteran's disability is not manifested by unfavorable ankylosis or fixation of the spine.  The record instead shows that the Veteran retained limited range of motion in his spine, as he demonstrated each type of range of motion for the thoracolumbar spine during the January 13, 2017 VA examination.  The January 2017 VA examiner also determined that the Veteran did not have any ankylosis.  The examiner additionally stated that the Veteran did not have IVDS, and there are no other reports to suggest that he experienced at least 6 weeks of incapacitating episodes due to IVDS within a 12 month period on or after January 13, 2017.

In so finding, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Board has also considered Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) (holding that to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  In addition, the United States Court of Appeals for Veterans Claims held in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) that a medical examination that states that an opinion as to additional functional loss during flare ups could not be provided "without directly observing function under these circumstances," "is at odds with VA's guidance on the matter."  Instead, "it must be apparent that the inability to provide an opinion without resorting to speculation 'reflect[s] the limitation of knowledge in the medical community at large' and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner."  Sharp, 29 Vet. App. at 33 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

However, the Veteran is already assigned the maximum schedular evaluation available for limitation of motion of his thoracolumbar spine disability, and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, are therefore not applicable for this period.  As a result, the holdings in Correia and Sharp also do not apply on and after January 13, 2017.
For the entire period on appeal, the Board has also followed Diagnostic Code 5242's instruction to consider whether a higher or separate rating is warranted for the Veteran's arthritis of the thoracolumbar spine under Diagnostic Code 5003.  As noted above, 20 percent is the maximum available rating under Diagnostic Code 5003.  Moreover, a 20 percent rating based on his moderate limitation of the motion of the lumbosacral spine has been in effect for the entire period on appeal; and the 40 percent rating effective from January 13, 2017 also contemplates painful limitation of motion.  Consequently, a separate rating under Diagnostic Code 5003 would result in pyramiding as the Veteran would be compensated twice for the same symptomatology.  38 C.F.R. § 414.

The Board has additionally evaluated whether the Veteran is entitled to a separate rating for any neurological manifestations of his thoracic spine disability.  Initially, the Board notes that the record did not indicate that the Veteran experienced any bowel or bladder impairment that was associated with his disability.  Although the Veteran reported during the November 2011 EMG study that he experienced partial bladder incontinence, he later denied having bowel or bladder issues in April 2012; and he denied experiencing incontinence in May 2014.  Moreover, both the November 2011 and January 2017 VA examiner stated that the Veteran did not have neurologic abnormalities such as bowel or bladder problems, or pathologic reflexes that were associated with his thoracic spine disability.

However, the Board does find that the Veteran should be awarded a separate evaluation based on his radiculopathy of the right lower extremity.  As indicated on the title page, the Veteran has already been granted a separate disability rating for his radiculopathy of the left lower extremity.  Although the January 2017 VA examiner stated that the Veteran's bilateral radiculopathy of the lower extremities was secondary to his service-connected lumbar degenerative disease, the rationale for the opinion discussed the degenerative joint disease that was present in both the thoracic and lumbar spine.  Affording the Veteran the benefit of the doubt, the Board finds that his radiculopathy of the right lower extremity is a manifestation of his service-connected compression fracture of the T-12 with osteoarthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Board acknowledges that some of the entries in the VA treatment records have associated with the Veteran's peripheral neuropathy with his diabetes mellitus type II.  However, as these records were not accompanied by any explanation, the Board finds them less probative than the January 2017's VA examiner's complete rationale that was based on a physical examination of the Veteran.  

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's thoracic spine disability warrants a disability rating in excess of 10 percent prior to January 13, 2017; or in excess of 40 percent on or after January 13, 2017.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53.

Entitlement to an Initial Disability Rating in Excess of 10 Percent for Mild Radiculopathy of the Left Lower Extremity

The Veteran's mild radiculopathy of the left lower extremity is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8720, for neuralgia of the sciatic nerve.  The Veteran is in receipt of a 10 percent initial disability rating effective from May 10, 2011.

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Under these diagnostic codes, a 10 percent rating should be assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is contemplated for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, symptoms include the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Board finds that prior to January 27, 2016, a rating higher than 10 percent is not warranted.  During the November 2011 VA examination, each of the radiculopathy symptoms noted by the examiner was described as mild.  The overall severity of the radiculopathy was also noted to be mild.  In the November 2011 EMG study, the Veteran indicated that he experienced numbness, weakness, and constant dull and aching pain that was only occasionally sharp.  In subsequent records, the Veteran indicated that his symptoms of pain and numbness were intermittent, and he did not have true left leg weakness.  The May 2014 VA treatment record reflects that there were no notable abnormalities in the Veteran's gait, patellar reflexes, strength, or sensory functioning.  After considering the severity of symptoms described by the medical providers and the Veteran, the Board finds that the Veteran experienced no more than mild symptoms of radiculopathy in the left lower extremity during this period.

On and after January 27, 2016, a 40 percent rating should be awarded.  During the January 27, 2016 Board hearing, the Veteran and his wife stated that his pain from radiculopathy was similar to boiling water running down his leg and stabbing pain from a knife.  The Veteran also indicated that symptoms of pain and numbness in his left leg sometimes caused him to fall.  The subsequent January 2017 VA examination report noted that the Veteran experienced both mild and moderate symptoms of radiculopathy.  Although the VA examiner determined that the Veteran's radiculopathy of the left lower extremity was mild, the Board finds that the examiner's other findings of moderate symptoms as well as the Veteran's testimony indicating that he experienced functional limitations and significant pain from his radiculopathy paints a disability picture that is more consistent with a 40 percent rating for moderately severe radiculopathy.  However, the next higher 60 percent rating is not warranted.  The January 2017 VA examiner specifically stated that the Veteran did not have any muscle atrophy.  Consequently, a 40 percent rating, but no higher, should be awarded for radiculopathy of the left lower extremity on and after January 27, 2016.  38 U.S.C.A. § 5107(b).  
 
Entitlement to a TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Board notes that the Veteran's TDIU claim was raised in the context of his increased rating claim for his thoracic spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted above, the appeal period for that claim begins on May 10, 2010. 38 C.F.R. § 3.400 (o)(2) (2017).  Prior to January 13, 2017, the Veteran has been in receipt of a 10 percent rating for residuals of a compression fracture of T-12 with osteoarthritis; a 20 percent rating for arthritis of the lumbosacral spine; a 10 percent rating for tinnitus; a 10 percent rating for mild radiculopathy of the left lower extremity; and nocompensable ratings for bilateral hearing loss, postoperative residuals of a ventral hernia, and a residual scar from a post ventral hernia surgery.  The Veteran has been awarded a 40 percent rating for radiculopathy of the left lower as of January 27, 2016; and a 40 percent rating for residuals of a compression fracture of T-12 with osteoarthritis as of January 13, 2017.  The Veteran combined rating was 40 percent prior to January 27, 2016; 60 percent from January 27, 2106 to January 12, 2017, and 80 percent on and after January 13, 2017.

As such, the Veteran did not meet the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) until January 13, 2017.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board notes that the Veteran's disability rating for his now service-connected radiculopathy of the right lower extremity has yet to be assigned by the RO.  However, as the Board is granting entitlement to a TDIU effective from the beginning of the appeal period, there is no prejudice to the Veteran in proceeding with a decision rather than deferring the issue until the Board's grants of service connection can be implemented by the RO.  In this regard, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at 6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at 5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  The Board will consequently consider whether a TDIU is warranted for the entire period on appeal.

The Veteran contends that his service-connected disabilities prevent him following any substantially gainful occupation.  See October 2009 VA Form 21-8940.  The record reflects that the Veteran primarily worked as a truck mechanic until 1994.  The Veteran reported that he has a high school education, and some training in welding.  He has not received any education or training since he became too disabled to work.  As discussed above, both the November 2011 and January 2017 VA examiners found that the Veteran's thoracolumbar spine disabilities impacted his ability to work.  The January 2017 VA examiner explained how the Veteran's back disabilities would prevent him from performing activities associated with physical employment.  In addition, the examiner opined that the Veteran would be unable to engage in sedentary employment due to the effect that his related narcotic medication had on his judgment.  The Board finds that the January 2017 VA examiner's entitled to significant probative weight.  The conclusion is based on the examiner's medical expertise and supported by a rationale that is consistent with the reported clinical findings.  The Board also notes that the Veteran has been receiving prescriptions for hydrocodone throughout the appeal period.  See VA treatment records dated in March 2010, July 2010, November 2010, July 2011, October 2012, April 2013, August 2014, and May 2015.

The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board also notes that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the most probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Prior to January 13, 2017, entitlement to a disability rating in excess of 10 percent for residuals of a compression fracture of the T-12 with osteoarthritis is denied.

On and after January 13, 2017, entitlement to a disability rating in excess of 40 percent for residuals of a compression fracture of the T-12 with osteoarthritis is denied.

Entitlement to a separate rating for radiculopathy of the right lower extremity associated with compression fracture of the T-12 with osteoarthritis is granted, subject to the laws and regulations governing the award of monetary benefits.  

Prior to January 27, 2016, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

On and after January 27, 2016, entitlement to an initial disability rating of 40 percent for radiculopathy of the left lower extremity is granted.

On and after May 10, 2010, entitlement to a TDIU is granted.





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


